BASIC | NFA                                       https://www.nfa.futures.org/BasicNet/basic-profile.aspx?nfaid=eMIwA...
              Case 1:19-cv-08345-MKV-DCF Document 121-3 Filed 02/03/21 Page 1 of 2




1 of 2                                                                                             1/28/2021, 10:19 AM
BASIC | NFA                                       https://www.nfa.futures.org/BasicNet/basic-profile.aspx?nfaid=eMIwA...
              Case 1:19-cv-08345-MKV-DCF Document 121-3 Filed 02/03/21 Page 2 of 2




2 of 2                                                                                             1/28/2021, 10:19 AM
